It is urged that the court failed to take proper account of a portion of sec. 319.10, Stats., not quoted in the opinion.  After providing that the marriage of a ward shall terminate the right of a guardian to the custody and education of the ward, and that the court may wholly discharge the guardian, require him to account to the court, and deliver to his ward all property in his hands or due from him, sec. 319.10 continues:  "No order shall be made which is contrary to or inconsistent with the will under which such estate is held for or comes to such minor." It is argued that the words "such minor" indicate that the application of the section is not to incompetent wards but simply to minor wards.
The point was not overlooked in the general opinion, but probably was not satisfactorily discussed.  The operative words of the section are general and all-inclusive and such restraint as can be given to the section must find its source in two words in a comparatively minor proviso at the end of the section.  The section is placed in a chapter applicable to *Page 490b 
minors and incompetents alike.  The Roether Case, cited in the original opinion, involved an adult ward and the opinion treats sec. 3970, Stats., the forerunner of sec. 319.10, as applicable to adults.  It appears clear to us that this construction is still properly applicable to the section, since its only amendment thereafter simply abolished any distinction between male and female wards in respect of the subject matter of the section.
By the Court. — Motion for rehearing is denied with $25 costs. *Page 491